DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-18 are objected to because of the following informalities:  the claims depend from claim 15, which has now been cancelled. For purposes of this action, Examiner will assume the claims depend from claim 14.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 3 and 8  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,014,703. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3 and 8 anticipate claim 2 of the 703 patent. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. U.S. Patent No. 10,014,703 in view of Calhoun (U.S. Patent Pub. No. 2016/0380935). 
s 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,014,703 in view of Ma et al. (U.S. Patent Pub. No. 2010/0070659).
                                                                                                                                                                                                     
Application Number 15/972997
Patent Number 10,014,703
Claim 1: An electronic device, comprising:

a universal serial bus (USB) connector having a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor;

a load coupled to the VBUS conductor and the GND conductor; 

charger detection circuitry coupled to the VBUS conductor, the DP conductor and the DN conductor, the charger detection circuitry having first second and third control outputs;

a processor having a DP connection coupled to the DP conductor and a DN connection coupled to the DN conductor for USB 

a controller having a first connection coupled to the DP conductor, a second connection coupled to the DN conductor, a third connection coupled to and a control input coupled to the second control output, the controller including bidirectional digital communication circuitry coupled to the first connection and the second connection for I2C communications: and
switching circuitry coupled to the DP and DN conductors, coupled to the first and
second connections, coupled to the DP and DN connections, and having a control input
coupled to the third control output.


 a universal serial bus (USB) connector having a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor;

 a load coupled to the VBUS conductor and the GND conductor;

 charger detection circuitry coupled to the VBUS conductor, the DP conductor and the DN conductor, the charger detection circuitry having a processor enable output, a controller enable output, and a switch control output;

 first switch circuitry having a first terminal connected to the DP conductor, a control 

second switch circuitry having a first terminal connected to the DN conductor, a control input connected to the switch control output, a processor terminal, and a controller terminal; 

a controller having a DP input connected to the controller terminal of the first switch circuitry, a DN input connected to the controller terminal of the second switch circuitry, a processor lead, and a controller enable input connected to the controller enable output, the controller including bidirectional digital communication circuitry for communicating over the DP and DN conductors when enabled by the controller enable output and being otherwise disabled; and 

a processor having a DP input connected with the processor terminal of the first switch 

Claim 2: The electronic device of claim 1 in which the controller includes an I.sup.2C transceiver having a first input connected to the DP input, a second input connected to the DN input, an enable input connected to the controller enable input, and an information lead connected to the processor lead.


Examiner will now show that the instant application anticipates claim 2 of the 703 patent.
First, both patents identically claim a USB system with the standard VBUS, DP, DN and GND conductor lines, and a load coupled to the VBUS and GND conductor.  
Second, both claims recite charger detection circuitry coupled to the VBUS, DP and DN conductors, with the instant application reciting “First, second, and third control outputs” and the 703 patent reciting “a processor enable output, a controller enable output, and a switch control output”.  The three outputs of the 703 patent can read on “first, second and third control outputs” 
Third, the instant application then recites “a processor having a DP connection coupled to the DP conductor and a DN connection coupled to the DN conductor for USB communications, and a control input coupled to the first control output;”.  This is recited at the end of claim 1 of the 703 patent – “a processor having a DP input connected with the processor terminal of the first switch circuitry, a DN input connected to the processor terminal of the second switch circuitry, a processor enable input connected to the processor enable output, and a controller lead connected with the processer lead of the controller, the processor receiving charger capability information from the controller”.  Again, on its face, the 703 patent limitation infringes on the instant claim limitation, while the instant claim limitation appears broader than the 703 patent limitation which requires the processor having a DP input connected with the first switch circuitry, and a DN input connected with second switch circuitry.  However, later in claim 1 of the instant application, switching circuitry is recited to be coupled to the DP and DN connections of the processor, which again renders the scope of the claim limitations the same.
Fourth, the instant application recites “a controller having a first connection coupled to the DP conductor, a second connection coupled to the DN conductor, a third connection 
Finally, claim 1 of the instant application recites “switching circuitry coupled to the DP and DN conductors, coupled to the first and second connections, coupled to the DP and DN connections, and having a control input coupled to the third control output.”  The relevant portion of claim 1 of the 703 patent reads “first switch circuitry having a first terminal connected to the DP conductor, a control input connected to the switch control output, a processor terminal, and a controller terminal;  second switch circuitry having a first terminal connected to the DN conductor, a control input connected to the switch control output, a processor terminal, and a controller terminal;” – here, the first and second switch circuitry of the 703 patent would infringe on the switching circuitry of claim 1 of the instant application.  However, the switching circuitry 
In regards to claim 3 of the instant application, examiner notes that the claim recites the exact same language as claim 2 of the 703 patent and thus also anticipates claim 2 of the 703 patent, while claim 2 of the 703 patent does not infringe on claim 3 of the instant application.
In regards to claims 8 of the instant application, Examiner notes that the claim recites “the bidirectional communication circuitry coupled to the first connection and the second connection is for charger capability information communications” which is within claim 1 of the 703 patent.  Therefore, this claim also anticipates claim 2 of the 703 patent, while claim 2 of the 703 patent does not infringe on claim 8 of the instant application.
In regards to claims 4-7 of the instant application, these claims recite limitations not within the claims of the 703 patent. However, these differences would have been known to a person of ordinary skill in the art at the time the invention was filed. 
In regards to claim 4, Calhoun (U.S. Patent Pub. No. 2016/0380935, cited in previous action) discloses that “in which the first connection is a serial data line, the second connection is a serial clock line, and the controller includes a first resistor coupled between a positive supply voltage and the serial data line, a second resistor coupled between the positive supply voltage and the serial clock line, a first transistor coupled between the serial data line and a circuit ground, and a second transistor coupled between the serial clock line and the circuit ground” is a known pull up circuit for I2C controllers (See Calhoun, Fig. 6 and 0032, SDA and SCLO are the I2C bus 620, and have resistors Rp connected between each line and positive supply voltage 622 and transistors 610 connected between the lines and ground); a person of ordinary skill in the art 
In regards to claims 5 and 6, Ma et al. (U.S. Patent Pub. No. 2010/0070659, cited in previous action) discloses it is known to have a load  in a USB charging system be a power supply for a device, specifically a rechargeable battery (See Ma, Fig. 3, bat 330).  A person of ordinary skill in the art at the time the invention was filed would find it obvious to use this to increase the convenience of the user, allowing them to use the device portably.
In regards to claim 7, Ma further discloses a memory coupled to the processor for storing charging capability information (See Fig. 3, state machine 318 has memory, and is coupled to processor 328 by the COMM_ bus line, see also 0067 “The processor 328 may control one or more switching elements within the USB transceiver 326 for determining if a charging port is a charging host port or a dedicated charging port” which is charger type and therefore capability).
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).





Claim14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,014,703. This is a statutory double patenting rejection.
15/972,997
U.S. Patent No. 10,014,703
Claim 14: A Universal Serial Bus (USB) charger apparatus, comprising:

a USB connector including a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor;

a power supply coupled to the VBUS conductor and the GND conductor, and having a resistor array input;

an I2C slave controller having a serial data line coupled to the DP conductor, a serial clock line coupled to the DN conductor, and a resistor array control output, the controller 

a resistor array having a resistor array control input coupled to the resistor array control output, and a resistor array output coupled to the resistor array input of the power supply.

a USB connector including a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor; 

a power supply connected between the VBUS conductor and the GND conductor, and having a resistor array input; 

a controller having a DP input connected to the DP conductor, a DN input connected to the DN conductor, and a resistor array control output, the controller including bidirectional digital communication circuitry for 

a resistor array having a resistor array control input connected to the resistor array control output, and a resistor array output connected to the resistor array input of the power supply.

Claim 4: The USB charger apparatus of claim 3 in which the controller is an I2C slave controller.

	The only difference between the scope of claim 14 of the instant application and claim 4 of the 703 patent is the recitation that claim 14 of the instant application is that the I2C slave controller is connected to a serial data line and a serial clock line, as opposed to a DP and DN line explicitly recited in claim 13.  However, in an I2C circuit, a serial data line and the serial clock line are inherently the DP and DN line as shown by Paniagua Jr. et al., U.S. Patent Pub. No. 2009/0177906, Figure 6C and (][0064; in an I2C, the D+ line is an SDA, or serial data line, and the D- line is an SCL or serial clock line.)  Therefore, since claim 4 of the 703 patent requires an I2C circuit connected to a DP conductor and a DN conductor as required by claim 3, the scope of claim 4 is identical to that of claim 14 of the instant application.  Thus, this claim must be rejected under statutory double patenting.
16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,014,703 in view of Kim (U.S. Patent Pub. No. 2003/0122523). 
Claim 16 recites “The USB charger apparatus of claim 14 in which the controller includes a variable resistor control output and including a variable resistor coupled between the DP conductor and the DN conductor and having a control input connected to the variable resistor control output.”, with claim 14 being shown to be having the same scope of claim 4 of the 703 patent above. This feature is known in the art as shown by Kim, (See Kim, Figures 4 and 5, and 0035-0036; the charger 20 has a central controller 26 connected to an output controller 21; the output controller has a resistor array 290 connected to a power source output, converter 270; in this way the controller 26 has the resistor array 290 configure the appropriate output voltage for the device via the converter), and a person of ordinary skill would find it obvious to combine it with the USB charger apparatus of claim 4 of the 703 patent as a known way of controlling the output voltage of the charging device.
Claims 17 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,014,703 in view of Ma et al. (U.S. Patent Pub. No. 2010/0070659).
In regards to claim 17, the claim recites “the USB charger apparatus of claim 14 including a low drop out supply connected to the VBUS conductor and having a supply lead connected to the controller”,  and claim 14 has been shown to be coextensive in scope with claim 4 of the 703 patent above.  This limitation is known in the prior art, as shown by Ma (See Para 0017 and 0063, the LDO is used to power up the controller for bidirectional communications and then shut down the controller once communications when they are complete), and would be 
In regards to claim 18 the claim recites “The USB charger apparatus of claim 14 including a memory coupled to the controller and storing charger capability information” and claim 14 has been shown to be coextensive in scope with claim 4 of the 703 patent above. This limitation is known in the prior art, as shown by Ma (See Fig. 3 and 0067, Processor 328 “may execute one or more instructions for performing functions related to USB communications. In this regard, the processor 328 may control one or more switching elements within the USB transceiver 326 for determining if a charging port is a charging host port or a dedicated charging port.”; determining whether a charging port is a charging host por or a dedicated charging port maps to charger capability information, and the figure shows there is a memory for storing this information.)  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the memory of Ma with the USB charger apparatus of claim 4 of the 703 patent as a memory circuit is a known way of storing digital data, for continued or later use.
Claims 19-21 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-12 and 14 of U.S. Patent No. 10,014,703 in view of Sultenfuss (U.S Patent Pub. No. 2014/0095899).
Application 15/972997
Patent No. 10,014,703
Claim 19: A process of charging a universal serial bus device having a connector with a VBUS conductor, a DP conductor, a DN 

(a)    connecting a charger to the device via the connector;

(b)    providing a default level of output power from a power supply in the charger to the device via the VBUS conductor and the GND conductor;

(c)    establishing a bidirectional digital communications connection between a communications controller in the charger and the device via the DP and DN conductors;

(d)    sending charger capability information to the device via the DP and DN conductors;

(e)    receiving configuration information from the device in the charger via the bidirectional digital communications connection on the DP and DN conductors including voltage and current supply information:

(f)    configuring the charging capability of the charger to match the configuration information; and
(g) sending charging power on the connector at the configured charging capability from the charger to the device.


(a) connecting a charger to the device via the connector;

 (b) providing a default level of output power from a power supply in the charger to the device via the VBUS conductor and the GND conductor; 

(c) establishing a bidirectional digital communications connection between a communications controller in the charger and the device via the DP and DN conductors;

 (d) sending charger capability information to the device via the DP and DN conductors; 

(e) receiving device charging capability information from the device in the charger via the bidirectional digital communications connection on the DP and DN conductors; 



(f) configuring the charging capability of the charger via the communications connection to match the charging capability of the device; and 
(g) sending charging power on the connector at the configured charging capability from the charger to the device.


As one can see, claim 19 of the instant application and claim 10 of the 703 patent are almost identical, with claim 19 having the one additional limitation that the configuration information includes voltage and current supply information that is not within claim 10 of the 703 patent. However, this limitation would have been known to a person of ordinary skill in the art at the time the invention was filed, as shown by Sultenfuss (See para 0017-0018, where it is disclosed that the USB charging host communicates with the charging device of both standard and non-standard power transfer rates, with standard being defined as 10 W with 5V and 2 A and nonstandard being 20 W with 5V and 4A, showing that voltage and current supply information is sent).  Sultenfuss and the 703 patent are analogous art in the field of adaptable USB power transfer systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature for as voltage and current information are known key components for configuring a USB charging circuit. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (U.S. Patent Pub. No. 2010/0070659).
In regards to claim 9, Ma discloses a process of charging a universal serial bus device having a connector with a VBUS conductor, a DP conductor, a DN conductor, and a GND conductor (See Fig. 1, USB connection  110 has a VBUS, D+, D- and GND conductor lines connected to USB peripheral 114 which maps to a universal serial bus device), the process comprising:
(a)    determining that a charger is connected to the connector with a charger detection circuit in the device coupled to the VBUS conductor, the DP conductor, and the DN conductor (See Fig. 5A, step 501, “detect cable insertion” and 0077 the attachment to the connector allows for a detection of available charger which is then further identified);
(b)    establishing a bidirectional I2C digital communications connection between the connected charger and a communications controller coupled to the DP and DN conductors, 
(c)    exchanging digital data between the charger and the communications controller on the DP and DN conductors (See 0039 “In this regard, the peripheral device 202 may close the switching element 208 to apply VDP-SRC to D+ and sometime late, close the switching element 216 to determine the voltage on D- ” showing digital data exchange to identify a host port or a dedicated charging port);
(d)    configuring a charging capability of the charger to match a charging capability of the device (See 0019-0022; because certain chargers can provide a range of power supplies, the device communicates with the charger for an appropriate power supply and then the charger supplies the selected value); and
(e) receiving charging power on the connector at the configured charging capability from the charger. (See again, 0019-0022, one negotiations are finished, the host supplies charging power to the device).

In regards to claim 10, Ma further discloses (a)    monitoring the DN and DP connectors for communication of status change information from the charger; and


In regards to claim 12, Ma further discloses exchanging data includes receiving charger capability information from the charger, reading charging capability information from a memory (See 0069 “The port type detection module 324 may determine whether the attached USB port (either a charging host port or a dedicated charging port_ or a standard host port. The result of the determined  may be conveyed to the PMIC 302 where it may be stored in a register. Subsequently, the LDO 310 and the port type detection module 324 may be powered down or disabled”, the port type determination determines capability as a charger and implicitly shows that the capability can be stored in a memory and later accessed as needed allowing the port type detection module to power down and not be continually in use), and sending configuration information to the charger (See again, 0019-0022, also Fig. 5B, implicitly disclosed by the charging negotiations is the sending of the selection of charging parameters to the charger).

In regards to claim 13, Ma further discloses that the exchanging data includes receiving messages in a processor over the bidirectional digital communications connection through the communications controller and sending messages from the processor over the bidirectional digital communications connection through the communications controller (See again, 0019-0022, and 0067; processor 328 communicates through bidirectional communications circuit 326 for negotiations, and does so by sending and receiving messages).

Response to Arguments
Applicant’s arguments, filed 03/30/2020, with respect to the rejection(s) of claim(s) 1, 3-10, 12, and 13 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of double patenting in regards for claims 1 and 3-8, and in regards to claims 9, 10, 12 and 13 under 102 in light of Ma, as shown above.
In regards to claims 14, 16-21, and 23, new double patenting rejections have been made.  Because these rejections are new, this action is made non-final.   These rejections can be overcome by the filing of a terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL N DIBENEDETTO/            Examiner, Art Unit 2859                                                                                                                                                                                            

/RICHARD ISLA/            Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                            	July 26, 2021